                Case 19-11689-JTD            Doc 153       Filed 08/20/19        Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                        Chapter 11

THG Holdings LLC, et al.,                                    Case No. 19-11689 (JTD)

                          Debtors.1                          Jointly Administered


                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON AUGUST 22, 2019 AT 9:30 A.M. (ET)

MATTERS WITH CERTIFICATES OF NO OBJECTION

1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Continued Use of
         Cash Management System, (II) Authorizing Use of Prepetition Bank Accounts, Account
         Control Agreements, and Payment Methods, (III) Authorizing Use of Existing Business
         Forms, (IV) Authorizing Continuation of Ordinary Course Intercompany Transactions,
         (V) Granting Administrative Priority to Postpetition Intercompany Claims, (VI)
         Extending Time to Comply with the Requirements of 11 U.S.C. § 345(b), (VII)
         Scheduling a Final Hearing, and (VIII) Granting Related Relief (D.I. 7, Filed 7/30/19).

         Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

                  a)      Interim Order (I) Authorizing Continued Use of Cash Management
                          System, (II) Authorizing use of Prepetition Bank Accounts, Account
                          Control Agreements, and Payment Methods, (III) Authorizing use of
                          Existing Business Forms, (IV) Authorizing Continuation of Ordinary
                          Course Intercompany Transactions, (V) Granting Administrative Priority
                          to Postpetition Intercompany Claims, (VI) Extending Time to Comply
                          with the Requirements of 11 U.S.C. § 345(b), (VII) Scheduling a Final
                          Hearing, and (VIII) Granting Related Relief (D.I. 46, Entered 7/31/19).




1
     The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows: THG
     Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True Health
     Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a True Health
     Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The Debtors’ mailing address
     is 3803 Parkwood Blvd., Suite 400, Frisco, Texas 75034.
          Case 19-11689-JTD        Doc 153       Filed 08/20/19   Page 2 of 11



            b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and
                   Final Orders (I) Authorizing Continued Use of Cash Management System,
                   (II) Authorizing use of Prepetition Bank Accounts, Account Control
                   Agreements, and Payment Methods, (III) Authorizing use of Existing
                   Business Forms, (IV) Authorizing Continuation of Ordinary Course
                   Intercompany Transactions, (V) Granting Administrative Priority to
                   Postpetition Intercompany Claims, (VI) Extending Time to Comply with
                   the Requirements of 11 U.S.C. § 345(b), (VII) Scheduling a Final Hearing,
                   and (VIII) Granting Related Relief (D.I. 61, Filed 8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion for Entry of
                   Interim and Final Orders (I) Authorizing Continued Use of Cash
                   Management System, (II) Authorizing Use of Prepetition Bank Accounts,
                   Account Control Agreements, and Payment Methods, (III) Authorizing
                   Use of Existing Business Forms, (IV) Authorizing Continuation of
                   Ordinary Course Intercompany Transactions, (V) Granting Administrative
                   Priority to Postpetition Intercompany Claims, (VI) Extending Time to
                   Comply with the Requirements of 11 U.S.C. § 345(b), (VII) Scheduling a
                   Final Hearing, and (VIII) Granting Related Relief (D.I. 142, Filed
                   8/19/19).

     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

2.   Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to (I)
     Maintain, Administer, Modify, and Renew Their Refund Programs and Practices and (II)
     Honor Obligations Related Thereto (D.I. 9, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order Authorizing the Debtors to (I) Maintain, Administer,
                   Modify, and Renew Their Refund Programs and Practices and (II) Honor
                   Obligations Related Thereto (D.I. 51, Entered 7/31/19).

            b)     Notice of Hearing Regarding Debtors’ Motion for Entry of Interim and
                   Final Orders Authorizing the Debtors to (I) Maintain, Administer, Modify,
                   and Renew Their Refund Programs and Practices and (II) Honor
                   Obligations Related Thereto (D.I. 63, Filed 8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion for Entry of
                   Interim and Final Orders Authorizing the Debtors to (I) Maintain,



                                           -2-
          Case 19-11689-JTD        Doc 153      Filed 08/20/19   Page 3 of 11



                   Administer, Modify, and Renew Their Refund Programs and Practices and
                   (II) Honor Obligations Related Thereto (D.I. 152, Filed 8/20/19).

     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

3.   Debtors’ Motion Pursuant to Sections 105(a), 363(b), 363(c) and 1107(a) of the
     Bankruptcy Code and Bankruptcy Rules 6003 and 6004(h) for Interim and Final Orders
     Authorizing Debtors to (A) Continue Insurance Policies and Agreements Relating
     Thereto, (B) Honor Certain Prepetition Obligations in Respect Thereof, (C) Renew,
     Revise, Extend, Supplement, Change or Enter into New Insurance Coverage and
     Insurance Premium Financing as Needed in Their Business Judgment and (D) Continue
     to Honor Insurance Premium Financing Obligations (D.I. 10, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order Authorizing Debtors to (A) Continue Insurance Policies and
                   Agreements Relating Thereto, (B) Honor Certain Prepetition Obligations
                   in Respect Thereof, (C) Renew, Revise, Extend, Supplement, Change or
                   Enter Into New Insurance Coverage and Insurance Premium Financing as
                   Needed in Their Business Judgment and (D) Continue to Honor Insurance
                   Premium Financing Obligations (D.I. 47, Entered 7/31/19).

            b)     Notice of Hearing Regarding Debtors’ Motion Pursuant to Sections
                   105(a), 363(b), 363(c) and 1107(a) of the Bankruptcy Code and
                   Bankruptcy Rules 6003 and 6004(h) for Interim and Final Orders
                   Authorizing Debtors to (A) Continue Insurance Policies and Agreements
                   Relating Thereto, (B) Honor Certain Prepetition Obligations in Respect
                   Thereof, (C) Renew, Revise, Extend, Supplement, Change or Enter Into
                   New Insurance Coverage and Insurance Premium Financing as Needed in
                   Their Business Judgment and (D) Continue to Honor Insurance Premium
                   Financing Obligations (D.I. 64, Filed 8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion Pursuant to
                   Sections 105(a), 363(b), 363(c) and 1107(a) of the Bankruptcy Code and
                   Bankruptcy Rules 6003 and 6004(h) for Interim and Final Orders
                   Authorizing Debtors to (A) Continue Insurance Policies and Agreements
                   Relating Thereto, (B) Honor Certain Prepetition Obligations in Respect
                   Thereof, (C) Renew, Revise, Extend, Supplement, Change or Enter into
                   New Insurance Coverage and Insurance Premium Financing as Needed in
                   Their Business Judgment and (D) Continue to Honor Insurance Premium
                   Financing Obligations (D.I. 143, Filed 8/19/19).

                                          -3-
          Case 19-11689-JTD        Doc 153       Filed 08/20/19   Page 4 of 11




     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
     From Altering, Refusing or Discontinuing Utility Services, (II) Approving Proposed
     Adequate Assurance of Payment to Utility Providers and Authorizing Debtors to Provide
     Additional Assurance, (III) Establishing Procedures to Resolve Requests for Additional
     Assurance and (IV) Granting Related Relief (D.I. 11, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order (I) Prohibiting Utility Providers from Altering, Refusing or
                   Discontinuing Utility Services, (II) Approving Proposed Adequate
                   Assurance of Payment to Utility Providers and Authorizing Debtors to
                   Provide Additional Assurance, (III) Establishing Procedures to Resolve
                   Requests for Additional Assurance and (IV) Granting Related Relief (D.I.
                   48, Entered 7/31/19).

            b)     Notice Regarding Debtors’ Motion for Entry of Interim and Final Orders
                   (I) Prohibiting Utility Providers from Altering, Refusing or Discontinuing
                   Utility Services, (II) Approving Proposed Adequate Assurance of Payment
                   to Utility Providers and Authorizing Debtors to Provide Additional
                   Assurance, (III) Establishing Procedures to Resolve Requests for
                   Additional Assurance and (IV) Granting Related Relief (D.I. 65, Filed
                   8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion for Entry of
                   Interim and Final Orders (I) Prohibiting Utility Providers From Altering,
                   Refusing or Discontinuing Utility Services, (II) Approving Proposed
                   Adequate Assurance of Payment to Utility Providers and Authorizing
                   Debtors to Provide Additional Assurance, (III) Establishing Procedures to
                   Resolve Requests for Additional Assurance and (IV) Granting Related
                   Relief (D.I. 144, Filed 8/19/19).

     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

5.   Debtors’ Motion for Interim and Final Orders (I) Authorizing Payment of Prepetition
     Claims of Certain Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364,
     503(b)(9), 507(a), 1107(a) and 1108 and Fed. R. Bankr. P. 6003 and 6004; and (II)
     Granting Related Relief (D.I. 13, Filed 7/30/19).

                                           -4-
          Case 19-11689-JTD        Doc 153       Filed 08/20/19   Page 5 of 11




     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order (I) Authorizing Payment of Prepetition Claims of Certain
                   Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 503(b)(9),
                   507(a), 1107(a) and 1108 and Fed. R. Bankr. P. 6003 and 6004; and (II)
                   Granting Related Relief (D.I. 50, Entered 7/31/19).

            b)     Notice of Hearing Regarding Debtors’ Motion for Interim and Final
                   Orders (I) Authorizing Payment of Prepetition Claims of Certain Critical
                   Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 503(b)(9), 507(a),
                   1107(a) and 1108 and Fed. R. Bankr. P. 6003 and 6004; and (II) Granting
                   Related Relief (D.I. 67, Filed 8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion for Interim and
                   Final Orders (I) Authorizing Payment of Prepetition Claims of Certain
                   Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 364, 503(b)(9),
                   507(a), 1107(a) and 1108 and Fed. R. Bankr. P. 6003 and 6004; and (II)
                   Granting Related Relief (D.I. 146, Filed 8/19/19).

     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

6.   Debtors’ Motion for Entry of an Order Authorizing the Payment of Certain Claims of
     Possessory Claimants and Granting Related Relief (D.I. 14, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order Authorizing the Payment of Certain Claims of Possessory
                   Claimants and Granting Related Relief (D.I. 54, Entered 7/31/19).

            b)     Notice Regarding Debtors’ Motion for Entry of an Order Authorizing the
                   Payment of Certain Claims of Possessory Claimants and Granting Related
                   Relief (D.I. 68, Filed 8/1/19).

            c)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                   Order Authorizing the Payment of Certain Claims of Possessory
                   Claimants and Granting Related Relief (D.I. 147, Filed 8/19/19).

                                           -5-
           Case 19-11689-JTD       Doc 153       Filed 08/20/19   Page 6 of 11




     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

7.   Debtors’ Motion for Entry of an Order Directing the Filing of Patient Information under
     Seal and Related Relief (D.I. 25, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Notice of Hearing Regarding Debtors’ Motion for Entry of an Order
                   Directing the Filing of Patient Information Under Seal and Related Relief
                   (D.I. 80, Filed 8/2/19).

            b)     Certificate of No Objection Regarding Debtors’ Motion for Entry of an
                   Order Directing the Filing of Patient Information under Seal and Related
                   Relief (D.I. 149, Filed 8/19/19).

     Status: A Certificate of No Objection has been filed. No hearing on this matter is
     necessary unless the Court directs otherwise.

MATTERS GOING FORWARD

8.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
     Certain Prepetition Wages, Benefits and Other Compensation Obligations, (II)
     Authorizing Financial Institutions to Honor All Obligations Related Thereto, and (III)
     Granting Related Relief (D.I. 8, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition
                   Wages, Benefits and Other Compensation Obligations, (II) Authorizing
                   Financial Institutions to Honor all Obligations Related Thereto, and (III)
                   Granting Related Relief (D.I. 49, Entered 7/31/19).

            b)     Notice of Hearing Regarding Debtors’ Motion For Entry of Interim and
                   Final Orders (I) Authorizing the Debtors to Pay Certain Prepetition
                   Wages, Benefits and Other Compensation Obligations, (II) Authorizing



                                           -6-
           Case 19-11689-JTD       Doc 153       Filed 08/20/19   Page 7 of 11



                   Financial Institutions to Honor all Obligations Related Thereto, and (III)
                   Granting Related Relief (D.I. 62, Filed 8/1/19).

            c)     Supplement to Debtors’ Motion for Entry of an Order (I) Authorizing the
                   Debtors to Pay Certain Prepetition Wages, Benefits and Other
                   Compensation Obligations, (II) Authorizing Financial Institutions to
                   Honor All Obligations Related Thereto, and (III) Granting Related Relief
                   (D.I. 131, Filed 8/15/19).

            d)     Debtors’ Motion to Shorten Notice of Supplement to Debtors’ Motion For
                   Entry of an Order (I) Authorizing the Debtors to Pay Certain Prepetition
                   Wages, Benefits and Other Compensation Obligations, (II) Authorizing
                   Financial Institutions to Honor all Obligations Related Thereto, and (III)
                   Granting Related Relief (D.I. 132, Filed 8/15/19).

            e)     Order Shortening Notice of Supplement to Debtors’ Motion For Entry of
                   an Order (I) Authorizing the Debtors to Pay Certain Prepetition Wages,
                   Benefits and Other Compensation Obligations, (II) Authorizing Financial
                   Institutions to Honor all Obligations Related Thereto, and (III) Granting
                   Related Relief (D.I. 137, Entered 8/19/19).

     Status: This matter is going forward with respect to the relief requested in the
     Supplement.

9.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
     Certain Prepetition Taxes and Fees, (II) Authorizing Banks and Financial Institutions to
     Honor and Process Checks and Transfers Related Thereto, and (III) Granting Related
     Relief (D.I. 12, Filed 7/30/19).

     Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Interim Order (I) Authorizing the Debtors to Pay Certain Prepetition Taxes
                   and Fees, (II) Authorizing Banks and Financial Institutions to Honor and
                   Process Checks and Transfers Related Thereto, and (III) Granting Related
                   Relief (D.I. 52, Entered 7/31/19).

            b)     Notice Regarding Debtors’ Motion for Entry of Interim and Final Orders
                   (I) Authorizing the Debtors to Pay Certain Prepetition Taxes and Fees, (II)
                   Authorizing Banks and Financial Institutions to Honor and Process
                   Checks and Transfers Related Thereto, and (III) Granting Related Relief
                   (D.I. 66, Filed 8/1/19).



                                           -7-
            Case 19-11689-JTD        Doc 153        Filed 08/20/19   Page 8 of 11



             c)     Notice of Filing of Revised Final Order (1) Authorizing the Debtors to Pay
                    Certain Prepetition Taxes and Fees, (II) Authorizing Banks and Financial
                    Institutions to Honor and Process Checks and Transfers Related Thereto,
                    and (III) Granting Related Relief (D.I. 123, Filed 8/15/19).

      Status: This matter is going forward.

10.   Debtors’ Motion for Interim and Final Orders (I) Authorizing Secured Post-Petition
      Financing Pursuant to 11 U.S.C. § 364, (II) Authorizing Use of Cash Collateral Pursuant
      to 11 U.S.C. § 363, (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363
      and 364, and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(c) (D.I.
      15, Filed 7/30/19).

      Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

      Responses Received:

             a)     Omnibus Objection of the Official Committee of Unsecured Creditors to
                    the Debtors’ (1) DIP Financing Motion and (II) DIP Bidding Procedures
                    Motion (D.I. 127, Filed 8/15/19).

             b)     The United States of America’s Limited Objection to Debtors’ Motion for
                    a Final Order (I) Authorizing Secured Post-Petition Financing Pursuant to
                    11 U.S.C. § 364, (II) Authorizing Use of Cash Collateral Pursuant to 11
                    U.S.C. § 363, and (III) Granting Adequate Protection Pursuant to 11
                    U.S.C. §§ 361, 363 and 364 (D.I. 148, Filed 8/19/19).

      Related Pleadings:

             a)     Interim Order (I) Authorizing Debtors to (A) Obtain Postpetition
                    Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1). 364(c)(3),
                    364(d)(1), and 364(e) and (B) Use of Cash Collateral Pursuant to 11
                    U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§
                    361, 362, 363 and 364, and (III) Scheduling a Final Hearing Pursuant to
                    Bankruptcy Rules 4001(b) and (c) (D.I. 72, Entered 8/1/19).

             b)     Notice Regarding Debtors’ Motion for Interim and Final Orders (I)
                    Authorizing Secured Post-Petition Financing Pursuant to 11 U.S.C. § 364,
                    (II) Authorizing Use of Cash Collateral Pursuant to 11 U.S.C. § 363, (III)
                    Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 363 and 364,
                    and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(c)
                    (D.I. 75, Filed 8/1/19).

      Status: This matter is going forward.




                                              -8-
           Case 19-11689-JTD        Doc 153       Filed 08/20/19   Page 9 of 11



11.   Debtors’ Motion For (I) an Order Pursuant to Sections 105, 363, 364, 365 and 541 of the
      Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
      2002-1 and 6004-1(A) Approving Bidding Procedures for the Sale of Substantially all
      Assets of the Debtors; (B) Approving Procedures for the Assumption and Assignment or
      Rejection of Designated Executory Contracts and Unexpired Leases; (C) Scheduling the
      Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective
      Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief; (II)
      an Order (A) Approving the Sale of the Debtors’ assets Free and Clear of Claims, Liens,
      and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
      Executory Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I. 16,
      Filed 7/30/19).

      Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

      Responses Received:

             a)     Limited Objection of LS Biotech 8, LLC to Debtors’ Motion for (I) an
                    Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy
                    Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
                    2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of
                    Substantially all Assets of the Debtors; (B) Approving Procedures for the
                    Assumption and Assignment or Rejection of Designated Executory
                    Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
                    Hearing; (D) Approving Forms and Manner of Notice of Respective
                    Dates, Times, and Places in Connection Therewith; and (E) Granting
                    Related Relief; (II) An Order (A) Approving the Sale of the Debtors’
                    Assets Free and Clear of Claims, Liens, and Encumbrances; and (B)
                    Approving the Assumption and Assignment or Rejection of Executory
                    Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I.
                    125, Filed 8/15/19).

             b)     Objection of Cigna Health Corporation to Debtors’ Motion for (I) an
                    Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy
                    Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
                    2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of
                    Substantially all Assets of the Debtors; (B) Approving Procedures for the
                    Assumption and Assignment or Rejection of Designated Executory
                    Contracts and Unexpired Leases; (C) Scheduling the Auction and Sale
                    Hearing; (D) Approving Forms and Manner of Notice of Respective
                    Dates, Times, and Places in Connection Therewith; and (E) Granting
                    Related Relief; (II) An Order (A) Approving the Sale of the Debtors’
                    Assets Free and Clear of Claims, Liens, and Encumbrances; and (B)
                    Approving the Assumption and Assignment or Rejection of Executory
                    Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I.
                    128, Filed 8/15/19).



                                            -9-
            Case 19-11689-JTD           Doc 153   Filed 08/20/19   Page 10 of 11



              c)      Omnibus Objection of the Official Committee of Unsecured Creditors to
                      the Debtors’ (1) DIP Financing Motion and (II) DIP Bidding Procedures
                      Motion (D.I. 127, Filed 8/15/19).

              d)      Objection from Geraldine Dawson (D.I. 134, Filed 8/16/19).

              e)      Informal objection from Cheri Kiesecker (Received 8/19/19).

       Related Pleadings:

              a)      Notice Regarding Debtors’ Motion for (I) (A) an Order Pursuant to
                      Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code, Bankruptcy
                      Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and 6004-1
                      (A) Approving Bidding Procedures for the Sale of Substantially all Assets
                      of the Debtors; (B) Approving Procedures for the Assumption and
                      Assignment or Rejection of Designated Executory Contracts and
                      Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; (D)
                      Approving Forms and Manner of Notice of Respective Dates, Times, and
                      Places in Connection Therewith; and (E) Granting Related Relief; (II) an
                      Order (A) Approving the Sale of the Debtors’ Assets Free and Clear of
                      Claims, Liens, and Encumbrances; and (B) Approving the Assumption
                      and Assignment or Rejection of Executory Contracts and Unexpired
                      Leases; and (III) Certain Related Relief (D.I. 93, Filed 8/7/19).

       Status: This matter is going forward. The objection from Geraldine Dawson has been
       resolved via explanatory email communications.

12.    Debtors’ Motion to File Under Seal Portions of Creditor Matrix Containing Certain
       Individual Creditor Information (D.I. 24, Filed 7/30/19).

       Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

       Responses Received:

              a)      United States Trustee’s Objection to Debtors’ Motion to File Under Seal
                      Portions of Creditor Matrix Containing Certain Individual Creditor
                      Information (D.I. 130, Filed 8/15/19).

       Related Pleadings:

              a)      Notice of Hearing Regarding Debtors’ Motion to File Under Seal Portions
                      of Creditor Matrix Containing Certain Individual Creditor Information
                      (D.I. 79, Filed 8/2/19).

Status: This matter is going forward.



                                              -10-
              Case 19-11689-JTD        Doc 153      Filed 08/20/19   Page 11 of 11



13.      Motion of Cigna Health Corporation for Relief from the Automatic Stay as Necessary to
         Terminate Certain Ancillary Services Agreement (D.I. 96, Filed 8/8/19).

         Objection Deadline: August 15, 2019 at 4:00 p.m. (ET).

         Responses Received:

                a)     Debtors’ Objection to Motion of Cigna Health Corporation For Relief
                       From the Automatic Stay as Necessary to Terminate a Certain Ancillary
                       Services Agreement (D.I. 126; Filed 8/8/19).

         Related Pleadings:

         Status: This matter is going forward.


Dated: August 20, 2019                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware

                                          /s/ Matthew O. Talmo
                                          Derek C. Abbott (No. 3376)
                                          Curtis S. Miller (No. 4583)
                                          Daniel B. Butz (No. 4227)
                                          Tamara K. Mann (No. 5643)
                                          Matthew O. Talmo (No. 6333)
                                          Paige N. Topper (No. 6470)
                                          1201 N. Market Street, 16th Floor
                                          P.O. Box 1347
                                          Wilmington, Delaware 19899-1347
                                          Telephone: (302) 658-9200
                                          Facsimile: (302) 658-3989
                                          dabbott@mnat.com
                                          cmiller@mnat.com
                                          dbutz@mnat.com
                                          tmann@mnat.com
                                          mtalmo@mnat.com
                                          ptopper@mnat.com

                                          Proposed Counsel to the Debtors and
                                          Debtors in Possession
13040979.1




                                                 -11-
